                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-mj-00166-NRN

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JESSE WAYNE HART,

       Defendant.


                                      MOTION TO RESTRICT


       The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully moves the Court for an Order restricting the Case, Complaint, and Arrest

Warrant in this matter at a Level 3, which would make it viewable by “the filer and the Court”

only, as well as this Motion and any Order issued by the Court with regard to this Motion, and as

grounds therefore submits the following:

       1.      Said Complaint, Arrest Warrant, Affidavit, and this Motion have been filed as a

part of a continuing investigation.

       2.      The release of the information in the Complaint, Arrest Warrant, Affidavit, and

this Motion may substantially jeopardize the ongoing investigation based on concerns of

destruction of evidence, flight from prosecution, and other obstructive conduct.

       WHEREFORE, the Government respectfully moves that the case, the Criminal

Complaint, Affidavit in Support of Criminal Complaint, Arrest Warrant, this Motion, and the

Court’s Order restricting these documents be restricted at Level 3 until further order of the Court.




                                                 2
Respectfully submitted,

JASON R. DUNN
United States Attorney

s/ Andrea Surratt
Assistant U.S. Attorney
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
E-mail: andrea.surratt@usdoj.gov
Attorney for Government




3
